DETAILED ACTION
This action is in response to the submission filed on 7/1/2022.  Claims 1-20 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant’s arguments have been fully considered and are persuasive.  The rejections have been withdrawn. 

Examiner’s Note:
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites two step (d)s.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Advance Steel Tutorial 2013” (“Graitec”) in view of 2011/0270686 (“Diguet”).
Regarding claims 1 and 11, Graitec teaches:
A computer-implemented method for propagating object connections (Graitec: page 60, “Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match. In a joint group one joint is the master and the other joints in the group are slaves and must always match the master. Any changes to the master joint are immediately applied to all slave joints”; page 64, “The four connections are linked. Any modification in the master connection is transferred immediately to all the
connections in the group”), comprising:

(a) acquiring a three-dimensional (3D) model comprising 3D object components (Graitec: Figure 266); 

(b) selecting two or more of the 3D object components as input elements (Graitec: page 20, “Select objects according to different criteria”); 

(c) defining a connection between the input elements (Graitec: page 78, “Lesson 7: Creating intelligent connections”, “In this lesson, you will create various connections…”, “Step 1: Creating a moment end plate”; moment end plates are a type of connection); 

(d) selecting the connection (Graitec: page 129, “Select an element of the moment end plate connection, for example, the plate”; moment end plates are a type of connection); 

(ii) a section type of the input elements (Examiner is interpreting this claim language in light of Applicant's PreGrant publication paragraph [0023] recitation "This specific cross section profile is called the section type (examples: I, T, C, Z, Tube, L, etc.)"; Graitec: page 22, “Figure 21: Section & Material tab – Selecting the section type”, “C sections”, “I Sections”, “T Sections”; page 24, “As all beams have the same section, it is possible to identify them defining a search criteria based on the section type and size in the “Search filter””;);


Graitec does not teach but Diguet does teach:
(d) autonomously collecting data from the selected connection (Diguet: para [0065], “At the step 31, the process according to the invention identifies at least one publication of the first and the second objects”; para [0069], “computing a set of relative positions between the first and second objects of the assembly. At this stage, the first and second objects have interface information and the computation of the set of relative position may be performed thanks to these interface information”; para [0060], “The first and the second objects have publications. Typically, publications may be stored (or ‘embedded’) with an object. A publication is a link aggregated under an object to a geometrical element or another publication inside this object, and the publication publishes and makes public mating information about interfacing the first object with other objects of the assembly of objects (e.g. with the second object). Accordingly, a publication may define a set of knowledges of the positioning of an object relatively to at least one other object of the assembly of object”), wherein the data comprises:

(i) a number of the input elements (Diguet: para [0065], “At the step 31, the process according to the invention identifies at least one publication of the first and the second objects”; the first and second objects are the number of input elements); and 

(iii) a relative geometrical position between the input elements (Diguet: para [0055], “FIG. 2 is a flowchart depicting an embodiment of the invention wherein four blocks are to be seen, pertaining respectively to phases of selecting objects having interface information (steps 20, 30, and 31), computing a set of relative positions between the selected objects (steps 40-62)…”; para [0065], “the publications of the first and second objects are enhanced so as to include all available information, such as type of expected geometry, orientation, and distance; para [0069], “computing a set of relative positions between the first and second objects of the assembly. At this stage, the first and second objects have interface information and the computation of the set of relative position may be performed thanks to these interface information”);

(e) autonomously creating a rule based on the data, wherein the rule identifies the number of input elements, and the relative geometric position between the input elements (the rule in the limitation here is merely an identification process; Diguet: para [0065], “At the step 31, the process according to the invention identifies at least one publication of the first and the second objects, and computes interface information of the first and second objects for each identified publication of the first and second objects. To this aim, the publications of the first and second objects are enhanced so as to include all available information, such as type of expected geometry, orientation, and distance of the first object, in order to build a fully specified constraint with compatible publications. Thus, interface information are built based on information deduced from the assembled product of the assembly of objects”; the rule in the claim language is only an identification of collected data. The publication is the data. The computed interface which builds a fully specified constraint is the created rule);

(f) autonomously searching the 3D model based on the rule to identify one or more other instances of the input elements comprising other 3D object components that are consistent with the data (Diguet: para [0098], “Then, the process computes a set of relative positions between the screw and the plate. To this aim, a graph is built and traversed, in a first pass by taking account of the suggested constraints, and in a second pass without taking account of the suggested constraints. A set of relative positions is computed and comprises four positions based on an axis-axis coincidence of the screw and each hole. For the sake of explanation, the positions 420-423 are represented in a ghost view on FIG. 4. In operation, the positions are not represented”; para [0076], “hooking points of interface information or publications may be computed at step 31. A hooking point allows identifying computed the interface information and creating groups of interface information. Advantageously, any matching between interface information belonging to same hooking points is computed”; this computation of potential positions is a searching. Each computed position is an identified instance of objects which are consistent with respective publication data); and

(g) autonomously creating, in the 3D model at the identified one or more other instances, the connection between the identified other 3D object components (Diguet: para [0097], “Next, on FIG. 4, the user selects, e.g. by means of a cursor of a mouse, the "to place" object 400 by clicking on the point 403 of the lower face 402 of the object 400. Then, the user selects the "target" object 300 by clicking on the point 310 of the upper face 305 of the object 300. Since, publications of the screw 400 and the plate 300 are not interface information, the hooking point of the screw is built from its two publications and the hooking point of the plate is built from its five publications. In addition, the user suggests constraints while selecting the screw and the plate: a user constraint between the upper face of the plate and the lower face of the screw”; para [0096], “FIGS. 3 to 5 are graphical representations of an embodiment of the method according to the invention. FIG. 3 depicts a plate 300 and a screw 400 which are displayed on a GUI. The screw 400 is a "to place" object, and the plate 300 is a "target" object. A "feature tree" shows in the GUI properties of both objects such as their publications”; para [0064], “thanks to the interface information, a new object may be added and placed relatively to another object without requiring supplementary information. Using interface information is advantageous for designer as they can add mating information of an object prior the placement of the object”; actually placing the object is creating the corresponding connection with respective interface/constraint information).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Graitec (directed to object connections) with Diguet (directed to creating other object connections based on identifying data) and arrived at propagating object connections based on identifying data. One of ordinary skill in the art would have been motivated to make such a combination because “there is a need for improving the recurrent assembly of objects in an easier and faster way such that the productivity of the designer is increased and the design errors minimized” (Diguet: para [0016]).

Regarding claims 2 and 12, Graitec and Diguet teach:
The computer-implemented method of claim 1, wherein the relative geometrical position comprises:

a connection location zone (Diguet: para [0098], “Then, the process computes a set of relative positions between the screw and the plate. To this aim, a graph is built and traversed, in a first pass by taking account of the suggested constraints, and in a second pass without taking account of the suggested constraints. A set of relative positions is computed and comprises four positions based on an axis-axis coincidence of the screw and each hole. For the sake of explanation, the positions 420-423 are represented in a ghost view on FIG. 4. In operation, the positions are not represented”;  para [0065], “At the step 31, the process according to the invention identifies at least one publication of the first and the second objects, and computes interface information of the first and second objects for each identified publication of the first and second objects. To this aim, the publications of the first and second objects are enhanced so as to include all available information, such as type of expected geometry, orientation, and distance of the first object, in order to build a fully specified constraint with compatible publications. Thus, interface information are built based on information deduced from the assembled product of the assembly of objects”; para [0069], “computing a set of relative positions between the first and second objects of the assembly. At this stage, the first and second objects have interface information and the computation of the set of relative position may be performed thanks to these interface information”; the interface itself is a connection location zone). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Graitec (directed to object connections) with Diguet (directed to a connection location zone) and arrived at propagating object connections with a connection location zone. One of ordinary skill in the art would have been motivated to make such a combination because “there is a need for improving the recurrent assembly of objects in an easier and faster way such that the productivity of the designer is increased and the design errors minimized” (Diguet: para [0016]).

Regarding claims 3 and 13, Graitec and Diguet teach:
The computer-implemented method of claim 1, wherein the relative geometrical position comprises:

a flange/web position (Graitec: page 23, “Next, create 2 beams with I sections between the E1–F2, C1-B2 columns flange middle and modify their section, position and model role”; page 20, “the web of a beam runs in the Y direction of the UCS (i.e., the ‘top’ of the section is in the Z direction)”; page 23, “Using the same process, use the upper flange middle point of the F2 column as the end point (see Figure 25).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Diguet (directed to a relative geometrical positions) with Graitec (a flange/web position) and arrived at the relative geometrical position comprising a flange/web position. One of ordinary skill in the art would have been motivated to make such a combination to include these connections because they are extremely common and act as stabilizing forces for the building components. 

Regarding claims 4 and 14, Graitec does not teach but Diguet does teach:
The computer-implemented method of claim 1, wherein the relative geometrical position comprises:

an angle between the input elements (Diguet: para [0065], “the publications of the first and second objects are enhanced so as to include all available information, such as type of expected geometry, orientation, and distance of the first object, in order to build a fully specified constraint with compatible publications. Thus, interface information are built based on information deduced from the assembled product of the assembly of objects”; a fully specified constraint “orientation” is an angle).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Graitec (directed to object connections) with Diguet (directed to an angle between elements) and arrived at propagating object connections that have an angle between elements. One of ordinary skill in the art would have been motivated to make such a combination because “there is a need for improving the recurrent assembly of objects in an easier and faster way such that the productivity of the designer is increased and the design errors minimized” (Diguet: para [0016]).

Regarding claims 5 and 15, Graitec does not teach but Diguet does teach::
The computer-implemented method of claim 1, wherein the relative geometrical position comprises:

an alignment of the input elements (Diguet: para [0065], “the publications of the first and second objects are enhanced so as to include all available information, such as type of expected geometry, orientation, and distance of the first object, in order to build a fully specified constraint with compatible publications. Thus, interface information are built based on information deduced from the assembled product of the assembly of objects”; a fully specified constraint  is an alignment of elements).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Graitec (directed to object connections) with Diguet (directed to an alignment of elements) and arrived at propagating object connections that have an alignment of elements. One of ordinary skill in the art would have been motivated to make such a combination because “there is a need for improving the recurrent assembly of objects in an easier and faster way such that the productivity of the designer is increased and the design errors minimized” (Diguet: para [0016]).

Regarding claims 6 and 16, Graitec and Diguet teach:
The computer-implemented method of claim 1, wherein the data (Examiner is interpreting this claim language in light of Applicant's PreGrant publication paragraph [0024] recitation "The collected data may further include a structural type of each of the input elements (e.g., a model role of each of the input elements). In one or more embodiments, such a model role may be selected from a group consisting of a beam and a column". Applicant's PreGrant publication paragraph [0023] also recites "Many structural steel shapes take the form of an elongated beam having a profile of a specific cross section. This specific cross section profile is called the section type (examples: I, T, C, Z, Tube, L, etc.). "; therefore, the structural types are beams and columns and the section types are the cross sections of the beams or columns) further comprises:

a structural type of each of the input elements (Graitec: page 20, “Lesson 2: Creating columns”, “Lesson 3: Creating beams”), wherein the structural type comprises a model role of each of the input elements (Graitec: page 16, “the model role is set by default to Column”, “Figure 13: Naming tab – the model role”; page 24, “Additionally, define the model role. You can assign a role to several objects at once as long as they are of the same type (e.g. beam, plate, etc.)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Diguet (directed to a collecting data) with Graitec (structural types) and arrived at the collected data including structural types. One of ordinary skill in the art would have been motivated to make such a combination to include these building components which are “the most common Advance construction elements (i.e., beams, plates, connection elements, structural elements) and joints” to “create a steel structure” (Graitec: page 7). 

Regarding claims 7 and 17, Graitec and Diguet teach:
The computer-implemented method of claim 6, wherein the structural data type is selected from a group consisting of a beam and a column (Graitec: page 20, “Lesson 2: Creating columns”, “Lesson 3: Creating beams”).

Regarding claims 8 and 18, Graitec does not teach but Diguet does teach:
The computer-implemented method of claim 1, wherein searching the 3D model comprises searching only elements visible in a current view of the 3D model (Diguet: para [0091], “vi) the first positioned object and the second object of the assembly are visible on the graphical user interface. Relative positions which are visible are privileged compared to the positions which are not. In practice, the positioned first object (the to place object) is visible on the graphical user interface and its picking point is visible in the relative position of the solution. Advantageously, the designer is not flooded by relative positions for which he/she does not have interest in: indeed, the designer focuses on few objects of the assembly, and is therefore not interested by the other objects. Incidentally, the designer may zoom out on the assembly, and thus new relative positions may be taken into consideration during the step of ranking”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Graitec (directed to object connections) with Diguet (directed to searching the visible elements) and arrived at propagating object connections based on visible elements. One of ordinary skill in the art would have been motivated to make such a combination because “there is a need for improving the recurrent assembly of objects in an easier and faster way such that the productivity of the designer is increased and the design errors minimized” (Diguet: para [0016]).

Regarding claims 9 and 19, Graitec and Diguet teach:
The computer-implemented method of claim 1, wherein creating the connection further comprises: 

autonomously grouping all of the identified one or more other instances into a group (Graitec: page 60, “Handle several similar connections using groups of connections”, “Joint group”); 

changing a parameter of one of the instances in the group (Graitec: page 60, “Joint group
Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match”);
 
based on the changed parameter, autonomously propagating the changed parameter to all of the instances in the group (Graitec: page 60, “Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match. In a joint group one joint is the master and the other joints in the group are slaves and must always match the master. Any changes to the master joint are immediately applied to all slave joints”; page 64, “The four connections are linked. Any modification in the master connection is transferred immediately to all the connections in the group”).

Regarding claims 10 and 20, Graitec and Diguet teach:
The computer-implemented method of claim 1, wherein creating the connection further comprises: 

autonomously identifying a master instance of the identified one or more instances (Graitec: page 60, “In a joint group one joint is the master and the other joints in the group are slaves and must always match the master”); 

autonomously identifying one or more slave instances of the identified one or more instances, wherein the slave instances are slaves of the master instance (Graitec: page 60, “In a joint group one joint is the master and the other joints in the group are slaves and must always match the master”); 

changing a parameter of the master instance (Graitec: page 60, “Any changes to the master joint are immediately applied to all slave joints”); 

autonomously propagating the changed parameter to the one or more slave instances (Graitec: page 60, “Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match. In a joint group one joint is the master and the other joints in the group are slaves and must always match the master. Any changes to the master joint are immediately applied to all slave joints”; page 64, “The four connections are linked. Any modification in the master connection is transferred immediately to all the connections in the group”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148